  8:14-cr-00391-JFB-SMB Doc # 180 Filed: 12/17/20 Page 1 of 1 - Page ID # 336




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:14CR391
       vs.
                                                           ORDER FOR DISMISSAL
JESSIE SAENZ-VALDEZ,

                      Defendant.

       This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 179) the

Amended Petition for Offender Under Supervision (Filing No. 163). The Court finds the motion

should be granted. Accordingly,

       IT IS ORDERED:

       1. The United States’ Motion is granted and the Amended Petition for Offender Under

Supervision is dismissed.

       2. The remainder of the defendant’s supervised release term is terminated.

       Dated this 17th day of December 2020.

                                            BY THE COURT:



                                            s/Joseph F. Bataillon
                                            Senior United States District Judge
